Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the papers filed on August 4, 2021. Claims 1-6 are currently pending. 
Therefore, claims 108-113 are examined on the merits to which the following grounds of rejection are applicable.
Priority
This Application filed on August 4, 2021  is a CON Application  15/929,513 filed on May 6, 2020, (now U.S. Patent 11,110,123), which is a CON of PCT/US2019/042297 filed on July 17, 2019, which is a CIP of 16/442,274 filed on June 14, 2019, (now U.S. Patent 10,640,562). This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/839,235, filing date 04/26/2019; 62/828,879, filing date 04/03/2019; 62/826,853 filing date 03/29/2019; 62/773,120 filing date 11/29/2018, 62/703,037 filing date 07/25/2018, 62/699,173 filing date 07/17/2018 and 62/874,426 filing date  07/15/2019. 
The disclosure of the prior-filed applications 62/839,235, filing date 04/26/2019; 62/828,879, filing date 04/03/2019; 62/826,853 filing date 03/29/2019; 62/773,120 filing date 11/29/2018, 62/703,037 filing date 07/25/2018, 62/699,173 filing date 07/17/2018, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
Specifically, provisional 62/874,426, filing date  07/15/2019, supports the  Tri-TAC comprising an amino acid sequence having at least 80% sequence identity with SEQ ID NO: 66, That is July 15, 2019. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Thus, the earliest possible priority for the instant application is July 15, 2019.
Cross-Reference to Related Application.
The disclosure filed on August 4, 2021 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the U.S. Patent 11,110,123 corresponding to US Application 15/929,513 and U.S. Patent 10,640,562 corresponding to US Application 16/442,274. Appropriate correction is required.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 8/4/2021 (2) are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 92 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim Objection
s 1 is  objected to because of the following informalities: abbreviations such as HER2 should be spelled out at the first encounter in the claims. Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 11,110,123. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants. 
Claim 1 of U.S. Patent is directed to an engineered T cell, comprising a recombinant expression vector comprising the nucleic acid sequence of SEQ ID NO: 65, SEQ ID NO: 67, or 
Claim 1 of the invention is directed to an engineered T cell expressing a HER2 T cell-antigen coupler (HER2-T AC) polypeptide, comprising an amino acid sequence of SEQ ID NO: 66, SEQ ID NO: 68, or SEQ IDNO: 76.
Claim 2 of the invention further limits the engineered T cell of claim 1 to a T cell wherein the amino acid sequence of SEQ ID NO: 66 is encoded by the nucleic acid sequence set forth in SEQ ID NO: 65, the amino acid sequence of SEQ ID NO: 68 is encoded by the nucleic acid sequence set forth in SEQ ID NO: 67, and the amino acid sequence of SEQ ID NO: 76 is encoded by a nucleic acid sequence set forth in SEQ IDNO: 75.
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of U.S. Patent 11,110,123.  
Provisional Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application 17/304,924. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants. 
Claim 1 of copending application 17/304,924 is directed to a polynucleotide encoding a BCMA (B Cell Maturation Antigen) T cell-antigen coupler (BCMA-TAC) polypeptide, comprising the sequence set forth in SEQ ID NO: 68,  SEQ ID NO: 70, SEQ ID NO: 72, or SEQ ID NO: 74.  Claim 11 of copending application 17/304,924 is directed to a T cell expressing the polynucleotide of claim 1. 
Claim 1 of the invention is directed to an engineered T cell expressing a HER2 T cell-antigen coupler (HER2-T AC) polypeptide, comprising an amino acid sequence of SEQ ID NO: SEQ ID NO: 68.
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of copending application 17/304,924 as the instant invention and claims 1-19 of copending application 17/304,924 require T cells comprising the amino acid sequence of SEQ ID NO: 68.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in its recitation in line 2 of “an amino acid sequence” because it is unclear the scope of the amino acid sequence being claimed. The claimed amino acid sequence 
Claim 2 is indefinite in the recitation in line 4 of “by a nucleic acid sequence”. The use of the indefinite article 'a' in the expressions 'nucleic acid molecule set forth in SEQ ID NO:' creates a lack of clarity. The use of said indefinite article makes it unclear which portion of the sequence defined by SEQ ID NO: 75 is encompassed by the claimed isolated nucleic acid. If the claim is directed to the entirety of the sequences defined by SEQ ID NO: 75, the definite article 'the' should be used in place of 'a'. 
Claims 3-6 are indefinite insofar as they depend from claim 1.
***
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
The instant claims are broadly but reasonably interpreted as a genus of engineered  T cells expressing a HER2-TAC polypeptide comprising the amino acid sequence of SEQ ID NO:66, SEQ ID NO:68 or SEQ ID NO:76 and lacking the recombinant nucleic acids encoding said 
Before the effective filing date of the claimed invention, it was known in the art that intracellular delivery of proteins could be carrier mediated or by physical disruption of the cell membrane. For example, Wang et al. (2016; PNAS; pp. 2868–2873) discloses delivery of supercharged Cre protein and Cas9:sgRNA complexed with bioreducible lipids nanoparticles to address the problem of inefficiency of delivery of protein cargo across the mammalian cell membrane (abstract). Additionally, Deshayes et al., (2005;  CMLS, Cell. Mol. Life Sci. pp.  1839–1849) teaches intracellular delivery of therapeutic proteins with cell-penetrating peptides (CPPs) as an alternative to transport with cationic lipids or polyethyleneimine (PEI) (page 1839; col. 1). Deshayes et al., provides various sequences of the CPPs as carriers for proteins through cellular membranes via a covalent carrier-cargo linkage. However, Deshayes et al., cautions about the need to understand the interactions of these carrier peptides with their membrane components in association with the structural consequences of these interactions for an efficient cell penetrating peptide with a high degree of drug transfer (page 1846; col. 1). In relation direct intracellular delivery of proteins by physical disruption of the cell membrane, the prior art discloses that membrane fusion is a universal process in live cells as it facilitates the transport of 
The Specification teaches the generation of a Trifunctional T cell-antigen coupler (Tri-TAC) comprising: (a) a first polynucleotide encoding a target-specific ligand; (b) a second polynucleotide encoding a ligand that binds a protein associated with a TCR complex; and (c) a third polynucleotide encoding a T cell receptor signaling domain polypeptide; wherein the ligand that binds the protein associated with the TCR complex is selected from OKT3, F6A or L2K.
In preferred  embodiments, the nucleic acid sequences encoding a HER2 Trifunctional T cell-antigen coupler (HER2-TAC) comprise  a nucleic acid sequence having the nucleotide sequences SEQ ID NO: 65, SEQ ID NO: 67, or SEQ ID NO: 75 encoding the polypeptides of SEQ ID NO: 66, SEQ ID NO: 68, or SEQ ID NO: 76, respectively (paragraph [0017]).
The Specification states in paragraph [0231],
“A molecule was created where the transmembrane and intracellular regions of the CD4 co-receptor, which localize to the lipid raft and bind Lck, respectively, were fused to This construct is designed to draw the CD3 molecule and the TCR into regions of lipid rafts and bring Lck into the proximity of the TCR, similar to natural MHC binding. To target this receptor, a designed ankyrin repeat (DARPin) was linked to the CD4-UCHT1 chimera to generate a Trifunctional T cell-antigen coupler (Tri-TAC). In this example, the DARPin was specific for the proto-oncogene, HER-2 (erbB-2)”.  

    PNG
    media_image1.png
    317
    325
    media_image1.png
    Greyscale

The Specification illustrates in FIG. 6G T cell transfected with a recombinant construct and Her2 binding ability.  FIG. 6J illustrates that only full length anti HER-2 DARPin Tri-TAC is able to elicit a cytotoxic response (paragraph [0036]).
    PNG
    media_image2.png
    432
    660
    media_image2.png
    Greyscale
 FIG. 7A-FIG. 7C illustrate anti-tumor activity, toxicity, and cytokine production of T cells engineered with either the anti-HER-2 DARPin Tri-TAC or the anti-HER-2 DARP in CD28-based CAR in a mouse model bearing established OVCAR-3 tumors, wherein FIG. 7B exemplifies the change in weight, a measure of toxicity, in the same mice. FIG. 7C illustrates cytokine concentrations in serum of mice on day 7 post T-cell infusion (paragraph [0037]). In vivo treatment of mice with HER2 engineered T cells showed significantly reduced tumor progression, including tumor regression, relative to control mice (paragraphs [0066][0301]). FIG. 15A-FIG. 15B illustrate surface expression of CD8-Tri TAC variants relative to the prototypic Tri-TAC, and cytotoxicity of T cells engineered with either the CD8 Tri-TAC variants or the prototypic Tri-TAC, e.g, CD8α-Tri TAC, CD8α+R(β)-Tri TAC and CD8α+R(β)+Lck-Tri TAC    us-15-929-513-66.rag. Result No. 1; Human IgG Her2 TAC huUCHT1 fusion protein, SEQ ID 66; of record in parent application 15/929,513). The Specification is silent about other engineered T cell expressing a HER2-TAC polypeptide comprising the amino acid sequence of SEQ ID NO:66, SEQ ID NO:68 or SEQ ID NO:76 and lacking the recombinant expression vector comprising the nucleic acid sequences encoding said polypeptides. 
The specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of engineered T cells expressing the claimed  HER2-TAC polypeptides identified by SEQ ID NO:66, SEQ ID NO:68 or SEQ ID NO:76. The skilled artisan to test how to generate engineered T cells to deliver the claimed  HER2-TAC polypeptides using carrier mediated or physical disruption of the cell membrane via trial and error. 
The specification provides no direction or guidance regarding how to produce the genus of HER2-TAC T cells comprising the claimed polypeptides as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone. Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633